Case: 14-41046      Document: 00513053511         Page: 1    Date Filed: 05/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 14-41046                                FILED
                                  Summary Calendar
                                                                            May 22, 2015
                                                                           Lyle W. Cayce
                                                                                Clerk
FREDDIE L. WALKER, SR.,

                                                 Plaintiff - Appellant
v.

TA OPERATING, L.L.C., doing business as Travel Centers of America;
JUSTIN FOSTER; JEFFREY BILLS; MICHELLE L. FONTENOT; POLLY
SMITH,

                                                 Defendants - Appellees




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:13-CV-619


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       In this employment discrimination case, the district court held that the
parties were subject to a valid and applicable arbitration agreement. Pursuant
to that contract, the court granted the defendants’ motion to compel arbitration
and administratively closed the case. Given this procedural posture, we must




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 14-41046       Document: 00513053511          Page: 2     Date Filed: 05/22/2015



                                       No. 14-41046
decide whether we have appellate jurisdiction. Concluding that we do not, we
DISMISS the appeal.
                                                  I.
       In 2013, Freddie Walker filed suit against his former employer, TAO
Operating L.L.C. (“TAO”), alleging various discrimination and retaliation
claims. In response, TAO moved to compel arbitration, arguing that this suit
was subject to a mandatory agreement that provided that “any and all
disputes, claims or controversies arising out of [Walker’s] employment or the
termination of [Walker’s] employment” must be settled through arbitration. 1
       In a thorough opinion, the district court granted TAO’s motion. Its
decision was dictated by the Federal Arbitration Act, where Congress declared
that a contractual arbitration clause “shall be valid, irrevocable, and
enforceable.” 2 To support this “national policy favoring arbitration,” 3 the Act
grants district courts two powers. First, pursuant to section four of the Act,
the court has the authority to issue “an order directing that . . . arbitration
proceed in the manner provided for in such agreement.” 4 Second, as directed
by section three, it can stay an arbitrable proceeding pending the outcome of
the contractually-required arbitration. 5




       1 The agreement was broadly written and explicitly covered claims brought under the
“Age Discrimination in Employment Act; Title VII of the Civil Rights Act of 1964; the Fair
Labor Standards Act; the Family and Medical Leave Act; the Americans with Disabilities Act
of 1990; Section 1981 through 1988 of Title 42 of the United States Code; state and local anti-
discrimination laws; and any other federal, state, or local law, ordinance or regulation, and
claims based on any public policy, contract, tort, or common law and any claim for costs, fees,
and other expenses or relief, including attorney’s fees.”
       The Supreme Court has held that arbitration agreements that “clearly and
unmistakably” require employees to arbitrate claims arising under federal civil rights
statutes are enforceable. See 14 Penn Plaza LLC v. Pyett, 556 U.S. 247, 274 (2009).
       2 9 U.S.C. § 2.
       3 Southland Corp. v. Keating, 465 U.S. 1, 10 (1984).
       4 9 U.S.C. § 4.
       5 9 U.S.C. § 3.

                                              2
     Case: 14-41046       Document: 00513053511          Page: 3     Date Filed: 05/22/2015



                                       No. 14-41046
       As required by our circuit’s precedent the district court first looked to see
whether “there [is] a valid agreement to arbitrate the claim[s],” and then
looked to see if “the dispute in question [fell] within the scope of that
arbitration agreement.” 6         The court concluded that there was a valid
arbitration agreement and that Walker’s dispute fell within the scope of the
agreement. It then directed that the case be submitted to arbitration and
administratively closed. 7
                                                  II.
       With certain exceptions not relevant here, our court only has jurisdiction
over “final decisions of the district courts.” 8 Congress has explicitly provided
that we lack jurisdiction over a district court order “granting a stay of any
action under section 3” or “directing arbitration to proceed under section 4” of
the Arbitration Act. 9       For these purposes, an order by the district court
administratively closing a case is tantamount to a stay, and bars appellate
review. 10
                                                  III.
       With our course controlled by Congress, we DISMISS this appeal for lack
of appellate jurisdiction.




       6 Jones v. Halliburton Co., 583 F.3d 228, 233-34 (5th Cir. 2009) (quoting Sherer v.
Green Tree Servicing LLC, 548 F.3d 379, 381 (5th Cir. 2008)). If applicable, the court must
also look to whether a federal statute or policy prevents arbitration in the instant case, see
id. at 234, and here none did.
        7 To be precise, the district court referred the case to a magistrate judge, who issued

a report and recommendation proposing that the motion to arbitrate be granted and the case
administratively closed.        The district court reviewed and adopted the report and
recommendation, to which neither party objected.
        8 28 U.S.C. § 1291.
        9 9 U.S.C. § 16(b)(1), (2).
        10 CitiFinancial Corp. v. Harrison, 453 F.3d 245, 250-51 (5th Cir. 2006).

                                              3